                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                      No. 4:17-CR-00025

         v.                                       (Judge Brann)

    DAVID DEWALD,

                  Defendant.

                               MEMORANDUM OPINION

                                  OCTOBER 21, 2019

        Currently pending before the Court is David DeWald’s motion in limine in

which he seeks to exclude (1) certain electronic communications between himself

and an alleged victim, (2) evidence of conduct underlying a 2012 charge in federal

court for traveling in interstate commerce for the purpose of engaging in explicit

sexual conduct with a minor, in violation of 18 U.S.C. § 2423(b) (“2012 Charge”),

and (3) evidence of conduct underlying state court charges related to his May 11,

2016 arrest (“State Charges”).1 For the following reasons, the motion will be granted

in part and denied in part.

I.      BACKGROUND

        In 2016, David DeWald was arrested in Delaware County, Pennsylvania, and

charged with ten separate offenses, including rape, involuntary deviate sexual



1
     Doc. 103.


                                         1
intercourse, statutory sexual assault, unlawful contact with a minor, and kidnapping

of a minor.2 DeWald’s alleged victim, a 14-year-old girl named here as B.P.,

informed police that DeWald contacted her using an internet messaging application

called “KIK.”3 DeWald sent her sexually aggressive messages and eventually

persuaded her to meet. DeWald transported B.P. from her home in Eddystone,

Pennsylvania, to DeWald’s home in Bloomsburg, Pennsylvania. While en route,

DeWald forced B.P. to perform oral sex and, after they arrived at DeWald’s

apartment, DeWald raped B.P. He then drove B.P. back to Eddystone and threatened

her not to tell anyone.

       After this encounter, DeWald continued to communicate with B.P using an

unspecified application that allowed free text messages and phone calls, and DeWald

asked B.P. to meet him a second time. Police reviewed text messages between

DeWald and B.P. and confirmed the time and location of the meeting. With B.P.’s

father’s consent, police recorded a conversation between B.P. and DeWald as he

drove toward the meeting place. In this conversation, DeWald acknowledged the

age difference between himself (a 40-year-old) and B.P., and told B.P. that he

expected her to perform oral sex on him. Police arrested DeWald and eventually



2
    Doc. 19-1.
3
    The facts detailing the events underlying DeWald’s arrest are taken from the affidavit
    submitted in support of the state court application for a search warrant. (See Doc 19-2). As
    such, these facts are presented for background purposes only and are not intended as an
    endorsement of their veracity.


                                               2
obtained a warrant to search DeWald’s phone and laptop computer. In those

searches, police discovered sexually explicit communications between DeWald and

B.P., as well as communications between DeWald and four other victims in which

DeWald had solicited both sex and sexual pictures from the alleged victims.4

       Based in part on this evidence, DeWald was federally indicted on two counts

of attempted production of materials depicting the sexual exploitation of minors

(Counts 1, 3), in violation of 18 U.S.C. § 2251(a) and (e), and three counts of using

a facility or means of interstate commerce to entice a minor to engage in sexual

activity (Counts 2, 4, 5), in violation of 18 U.S.C. § 2422(b).5 DeWald pled not

guilty,6 and later filed a motion to suppress evidence obtained from his phone and

laptop, which this Court denied.7

       DeWald has now filed a motion in limine seeking to exclude: (1) electronic

communication between DeWald and the alleged victims “that does not directly

pertain to the elements of the alleged crimes charged”; (2) evidence related to the

2012 Charge; and (3) evidence related to the State Charges.8 DeWald contends that

the electronic communications should be excluded because they are not relevant

and—due to the large volume of communications—pose a significant risk of



4
    Doc. 19-3.
5
    Doc. 1.
6
    Doc. 12.
7
    Docs. 19, 88, 89.
8
    Doc. 103.


                                         3
confusing or misleading the jury, and would needlessly waste time and present

cumulative evidence.9 DeWald further asserts that evidence of the 2012 Charge or

State Charges constitute inadmissible character evidence, and any probative value is

substantially outweighed by the danger of unfair prejudice.10 The Government

opposes the motion in its entirety.11

II.      DISCUSSION
         Motions in limine are threshold motions that courts will typically deny or defer

ruling upon until the time of trial (outside of the presence of the jury), unless the

evidence is clearly inadmissible. Such determinations are preliminary rulings that

are “subject to change when the case unfolds, particularly if the actual testimony

differs from what was contained in the defendant’s proffer.”12 Although the Federal

Rules of Evidence do not expressly acknowledge motions in limine or provide for

their use, “the practice has developed pursuant to the district court’s inherent

authority to manage the course of trials.”13




9
      Doc. 103-1 at 3-4.
10
      Id. at 4-5.
11
      See Doc. 104. During the pretrial conference, the Government clarified that it will not seek to
      introduce evidence of the State Charges or 2012 federal charge, but will instead seek to
      introduce evidence of the conduct underlying those charges. The Court will restrict its analysis
      accordingly.
12
      Luce v. United States, 469 U.S. 38, 41 (1984). The Court notes that it is somewhat handicapped
      in its analysis by the lack of any specifics related to the evidence that DeWald seeks to exclude.
      (See Doc. 103). Any discussion below is therefore, by necessity, conditional in nature.
13
      Luce, 469 U.S. at 41 n.4.


                                                    4
        To obtain a conviction under 18 U.S.C. § 2422(b), the Government must

prove that: (1) DeWald used a facility or means of interstate commerce in an attempt

to knowingly persuade, induce, entice, or coerce a minor to engage in sexual activity;

(2) DeWald believed the person was under the age of 18; and (3) that if sexual

activity had occurred, DeWald could have been charged with a criminal offense

under state law.14 Similarly,

        To obtain a conviction for sexual exploitation of a minor (enticement)
        under [18 U.S.C.] § 2251(a), the government must prove that: (1) the
        defendant knowingly enticed a person under the age of 18; (2) to take
        part in sexually explicit conduct for the purpose of producing a visual
        depiction of that conduct; and (3) that either the defendant knew or had
        reason to know that the visual depiction will be transported in interstate
        commerce, or that the visual depiction has actually been transported in
        interstate commerce.15

        A.      Electronic Communications

        DeWald argues that evidence of any electronic communications that do not

“directly pertain to the elements of the alleged crimes charged” should be excluded

for two reasons.16 First, DeWald contends that such evidence is not relevant to the

underlying charges and should thus be excluded pursuant to Rules 401 and 402 of

the Federal Rules of Evidence.17 Second, DeWald asserts that the total electronic



14
     See 18 U.S.C. § 2422(b); United States v. Roman, 795 F.3d 511, 515 (6th Cir. 2015). Here,
     the underlying criminal acts alleged are involuntary deviate sexual intercourse with a person
     under the age of 16 and production and receipt of child pornography. (Doc. 1 at 2, 4-5).
15
     United States v. Engle, 676 F.3d 405, 412 (4th Cir. 2012).
16
     Doc. 103-1 at 3.
17
     Id.


                                                 5
communications include approximately 19,000 messages, the majority of which

should be excluded pursuant to Federal Rule of Evidence 403 to prevent confusing

the issues, misleading the jury, causing undue delay, or needlessly presenting

cumulative evidence.18

        As to DeWald’s first contention, although irrelevant evidence is inadmissible

at trial, “the bar for what constitutes relevant evidence is low.”19 “The test is whether

the evidence has ‘any tendency to make a fact more or less probable than it would

be without the evidence,’ where ‘the fact is of consequence in determining the

action.’”20

        As the Government correctly notes, to the extent that DeWald’s messages are

sexually explicit, they are relevant to establish that DeWald intended to induce,

persuade, entice, or coerce his alleged victims to engage in sexual activity.21 Even

messages that are not sexually explicit may still be relevant as to whether DeWald

attempted to persuade or entice a minor to engage in sexual activity. As several

circuit courts have noted “[s]exual abuse of minors can be accomplished by several

means and is often carried out through a period of grooming.”22 “Grooming refers

to deliberate actions taken by a defendant to expose a child to sexual material; the


18
     Id. at 3-4.
19
     Forrest v. Parry, 930 F.3d 93, 114 (3d Cir. 2019).
20
     Id. (quoting FED. R. EVID. 401).
21
     See United States v. Chip, 762 F. App’x 86, 89 (3d Cir. 2019) (collecting cases).
22
     United States v. Isabella, 918 F.3d 816, 833 (10th Cir. 2019) (internal quotation marks
     omitted) (collecting cases).


                                                 6
ultimate goal of grooming is the formation of an emotional connection with the child

and a reduction of the child’s inhibitions in order to prepare the child for sexual

activity.”23 Thus, communications that may at first glance appear tangential to the

underlying charges may be relevant to demonstrate that DeWald was grooming his

alleged victims in an attempt to entice them to engage in sexual activity or send him

sexually explicit materials.       These may include messages that discuss either

DeWald’s or the victims’ sexual experiences, preferences, or fantasies, plans to

meet, or the sharing of explicit or pornographic materials that do not involve DeWald

or the victims.

        Consequently, many of the electronic communications seized by the

Government would be relevant to establish context and to demonstrate that DeWald

intended to coerce or entice the alleged victims, as required by the relevant statutes.

Although it is certainly conceivable that some of the messages are not relevant for

such purpose, DeWald has not pointed to any specific communications that he

believes are irrelevant. Thus, the Court will conditionally deny DeWald’s motion in

limine, subject to any specific objections from DeWald at trial.24

        As to DeWald’s contention that presenting the electronic communications

would violate Rule 403 by creating undue delay or wasting time, at the pretrial


23
     United States v. Chambers, 642 F.3d 588, 593 (7th Cir. 2011).
24
     Although some of the communications apparently involve uncharged crimes, that does not
     change the Court’s analysis.


                                             7
conference the Government represented to the Court that it would not seek the

admission of many of the electronic communications. Rather, the Government will

attempt to introduce approximately 150 to 200 pages of electronic communications.

The Court takes the Government at its word and, although voluminous, such a

number is not likely to create undue delay or waste time. Finally, as to the contention

that the messages would be cumulative or have the potential to mislead or confuse

the jury, at this stage it is impossible for the Court to determine which messages

would be cumulative or have the potential to mislead or confuse the jury. However,

given the limited nature of the communications that the Government seeks to enter,

such communications likely will present no such risk.

        B.     Evidence Related to State Charges

        Next, DeWald argues that evidence of any conduct underlying the State

Charges should be excluded because it constitutes improper character evidence in

violation of Federal Rule of Evidence 404(b) or, alternatively, because the danger of

unfair prejudice substantially outweighs any probative value.25 The Government in

turn asserts that such evidence is admissible under Rule 404(b)(2) as it tends to

demonstrate DeWald’s intent and motive to sexually exploit a minor, as charged in

Count 5.26 The Court agrees with the Government.



25
     Doc. 103-1 at 5.
26
     Doc. 104 at 9-12.


                                          8
        Rule 404(b)(1) provides that “[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Nevertheless, evidence

of prior acts “may be admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.”27 Thus, “[p]rior-acts evidence is admissible only if it is (1) offered

for a proper purpose under Rule 404(b)(2); (2) relevant to that purpose; (3)

sufficiently probative under the Rule 403 balancing requirement; and (4)

accompanied by a limiting instruction, if requested.”28 “All this really means is that

such evidence must have a nonpropensity purpose and satisfy the same relevancy

requirements as any other evidence.”29

        Count 5 of the indictment charges DeWald with enticing a minor to engage in

sexual activity with respect to the communications involving B.P. that were

described in the background section of this memorandum.30 The State Charges

likewise originate from those events.31 The connection between the federal and state

charges is therefore obvious: in the federal indictment, DeWald is charged with

attempting to entice B.P. to engage in involuntary deviate sexual intercourse, and in



27
     FED. R. EVID. 404(b)(2).
28
     United States v. Davis, 726 F.3d 434, 441 (3d Cir. 2013).
29
     Id.
30
     Doc. 1 at 5.
31
     See Doc. 19-1.


                                                 9
the state indictment DeWald is charged with having completed that act and

committed involuntary deviate sexual intercourse with B.P.

        As the United States Court of Appeals for the Ninth Circuit has emphasized,

“[t]estimony regarding sexual contact with a minor is particularly relevant in the

context of a prosecution under § 2422(b) because intent is a key element of the crime

. . . [and w]hat could be more probative of illicit purpose than carrying through with

the sex act itself?”32 Similarly, the United States Court of Appeals for the Seventh

Circuit has noted that “[p]rior instances of sexual misconduct with a child victim

may establish a defendant’s sexual interest in children and thereby serve as evidence

of the defendant’s motive to commit a charged offense involving the sexual

exploitation of children.”33 Because evidence of conduct underlying the State

Charges establishes that DeWald completed sexual acts with the minor at issue in

Count 5, such evidence is highly probative of DeWald’s intent.

        Despite the relevance of that evidence, it may nevertheless be excluded “if its

probative value is substantially outweighed by a danger of . . . unfair prejudice.”34

“Rule 403 recognizes that a cost/benefit analysis must be employed to determine

whether or not to admit evidence; relevance alone does not ensure its




32
     United States v. Dhingra, 371 F.3d 557, 565 (9th Cir. 2004).
33
     Chambers, 642 F.3d at 595 (internal quotation marks omitted).
34
     FED. R. EVID. 403.


                                               10
admissibility.”35 “However, . . . there is a strong presumption that relevant evidence

should be admitted, and thus for exclusion under Rule 403 to be justified, the

probative value of evidence must be ‘substantially outweighed’ by the problems in

admitting it.”36 “This presumption in favor of admission requires weighing the

maximum reasonable probative force for the offered evidence against the likely

prejudicial impact of the evidence.”37             “In sum, highly probative evidence is

exceptionally difficult to exclude.”38

        As an initial matter, the Court recognizes that the conduct underlying the State

Charges—most notably allegations of rape and sexual assault—“are by their nature

highly inflammatory and prejudicial.”39 Nevertheless, the prejudicial nature of that

conduct is limited by three facts. First, the United States Court of Appeals for the

Third Circuit has stated that “descriptions are less vivid than videos”40 and are thus

less likely to inflame a jury. Any evidence related to the State Charges will be

presented in testimonial form, mitigating the impact that such evidence will have on

the jury.




35
     GN Netcom, Inc. v. Plantronics, Inc., 930 F.3d 76, 85 (3d Cir. 2019) (internal quotation marks
     omitted).
36
     Id. (citations and internal quotation marks omitted).
37
     Id. (internal quotation marks omitted).
38
     Id. (internal quotation marks omitted).
39
     Mitchell v. Gibson, 262 F.3d 1036, 1065 (10th Cir. 2001).
40
     United States v. Welshans, 892 F.3d 566, 575 (3d Cir. 2018).


                                                11
        Second, although “all depictions of an adult engaging in sexual acts with a

young child are bound to be repulsive, the impact on the jury will depend upon the

nature and severity of the acts depicted.”41 Not only will there be no visual depiction,

but the acts described—although repugnant—are less inflammatory in degree than

the acts that the Third Circuit has previously held would “elicit[] little more than a

visceral response of disgust and anger.”42 For example, in United States v. Welshans,

the Third Circuit held that the district court erred in allowing “highly inflammatory

descriptions of child pornography depicting abhorrent acts of bestiality, bondage,

and violence perpetrated on very young children, including babies.”43 In United

States v. Cunningham, the Third Circuit determined that “videos of pre-pubescent

children being bound, raped, and violently assaulted” should have been excluded

from trial.44 In contrast, here the descriptions—while involving the possible rape of

a minor—do not relate to a prepubescent child. Similarly, the Government has made

representations that B.P.’s descriptions of sexual violence are not overly graphic,

and, in many ways, are far less graphic than the messages that DeWald himself sent

to B.P. Third, if requested, the Court will issue a limiting instruction directing the

jury that any evidence related to the State Charges may be considered only for the


41
     United States v. Cunningham, 694 F.3d 372, 390 (3d Cir. 2012).
42
     Welshans, 892 F.3d at 576.
43
     Id. at 575-76. Notably, the Third Circuit also relied on the availability of other evidence that
     “greatly diminished” the probative value of the evidence.
44
     Cunningham, 694 F.3d at 390-91. Again, the Third Circuit concluded that other available
     evidence of child pornography mitigated the probative value of the inflammatory videos.


                                                 12
purpose of determining DeWald’s intent in sending electronic communications to

B.P.

        Balanced against any prejudice is the highly probative nature of the evidence.

As discussed previously, there is little that could be more probative of DeWald’s

intent to engage in illegal sexual acts with B.P. than the fact that DeWald engaged

in such acts with B.P. The Court is mindful of the fact “[t]hat evidence may be

highly prejudicial does not compel its exclusion; the evidence must be unfairly

prejudicial.”45 Given the high bar to excluding such “highly probative” evidence,46

the Court simply cannot conclude that evidence underlying the State Charges must

be excluded from trial, and DeWald’s motion in limine will therefore be

conditionally denied.

        C.     Evidence Related to 2012 Charge

        Finally, DeWald contends that evidence underlying the 2012 Charge47 should

be excluded because it is inadmissible character evidence, and any probative value

is substantially outweighed by the danger of unfair prejudice.48 The Government

contends that such evidence is admissible because it demonstrates DeWald’s “sexual




45
     Chambers, 642 F.3d at 595.
46
     GN Netcom, Inc., 930 F.3d at 85 (internal quotation marks omitted).
47
     United States v. DeWald, 1:14-cr-00090-TWP-DML (S.D. Ind., Doc. 1).
48
     Doc. 103-1 at 4.


                                             13
interest in minors” which in turn is probative of his “intent and motive to sexually

exploit a child.”49

        As an initial matter, the Court finds that evidence underlying the 2012 Charge

is relevant under Rule 404(b)(2), as “it is generally accepted . . . that evidence of a

defendant’s sexual attraction to children (or teenagers) is probative of the specific

intent element of criminal statutes involving sexual activity with minors.”50 The

2012 Charge involved travel to have illicit sexual conduct with a 15-year-old girl.51

Such activity is probative of DeWald’s general interest in sexual activities with

minors, which in turn is probative of his intent to sexually exploit the alleged victims

here.

        Nevertheless, the Court will exclude such evidence under Rule 403. First,

conduct underlying the 2012 Charge, while probative, is only minimally so. That

conduct occurred approximately seven years ago and did not result in a conviction,

which lessens its probative value.52 Additionally, other highly probative evidence

that may be admitted in this case—including numerous messages exchanged with

the alleged victims and evidence that DeWald completed a criminal sexual act with



49
     Doc. 104 at 9.
50
     United States v. Lieu, 298 F. Supp. 3d 32, 52 (D.D.C. 2018) (collecting cases).
51
     DeWald, 1:14-cr-00090-TWP-DML (Doc. 1).
52
     See Watcher v. Pottsville Area Emergency Med. Servs., Inc., 248 F. App’x 272, 278 (3d Cir.
     2007) (noting conduct from “some years” earlier that did not result in criminal conviction was
     properly excluded); but see United States v. Thornton, 515 F. App’x 101, 103 (3d Cir. 2013)
     (conviction from eight years prior not “too distant to be sufficiently probative”).


                                                14
one of the alleged victims—reduces the probative value of the 2012 Charge; that

there are other, more directly relevant methods of demonstrating DeWald’s intent

lessens the need to introduce evidence of conduct underlying the 2012 Charge.

        Further mitigating any probative value is the fact that the 2012 Charge was

dismissed by the Government “in the interests of justice.”53                     Although the

Government did not explicitly state so in its motion to dismiss, it was strongly

implied that the victim was unwilling to cooperate, casting doubt on whether the

Government could proffer sufficient evidence to garner a conviction.54 Thus, there

is little indication that the Government here could demonstrate that DeWald

committed the conduct underlying the 2012 Charge or sufficiently authenticate the

content or context of any messages between DeWald and the alleged victim.

        In similar circumstances, the United States Court of Appeals for the Second

Circuit noted that the dismissal of past charges “will normally alter the balance

between probative force and prejudice, which is already a close matter in many cases

where prior misconduct of a defendant is offered,” thus often resulting in the

exclusion of such evidence.55 The potential prejudice to DeWald is amplified by

some of the allegations made in the 2012 Charge. Although the federal charge


53
     DeWald, 1:14-cr-00090-TWP-DML (Docs. 68, 69).
54
     Id. at Doc. 68.
55
     United States v. Schwab, 886 F.2d 509, 513 (2d Cir. 1989). Schwab involved several prior
     charges, three of which were dismissed by the prosecution and one of which proceeded to trial
     and resulted in an acquittal. Id. at 511 & 511 n.1. The Second Circuit did not differentiate
     between dismissals and acquittals in its opinion.


                                                15
related to an attempt to have sexual relations with a minor, the criminal complaint

made reference to other statements and actions that could easily inflame the jury—

most notably DeWald’s alleged threats to kill the minor’s mother and aunt if they

attempted to interfere in his relationship with the minor.56

        The Second Circuit in United States v. Schwab further noted that

        there is the blunt reality that a witness who has been acquitted will
        almost certainly deny the misconduct, either because he did no wrong
        or because he may understandably believe that when asked about it after
        an acquittal, he is entitled to have the law regard him as innocent. Thus,
        the only purpose served by permitting the inquiry is to place before the
        jury the allegation of misconduct contained in the prosecutor’s
        question, an allegation the jury will be instructed has no evidentiary
        weight. To permit the inquiry risks unfair prejudice, which is not
        justified by the theoretical possibility that the witness, though acquitted,
        will admit to the misconduct.57

Here, the underlying documents for the 2012 Charge make clear that, although the

Government possessed evidence indicating DeWald’s guilt, he denied many of the

statements offered by the alleged victim.58 This, of course, amplifies the likelihood

that DeWald would deny any wrongdoing, thereby giving rise to the concerns noted

by the Ninth Circuit.

        Finally, although raised by neither party, the Court is concerned that

permitting evidence related to the 2012 Charge could result in a significant waste of



56
     DeWald, 1:14-cr-00090-TWP-DML (Doc. 1 at 5-6).
57
     Schwab, 886 F.2d at 513.
58
     DeWald, 1:14-cr-00090-TWP-DML (Doc. 1 at 6-7).


                                            16
time and would risk confusing the jury. The Government would be required to

provide some evidence or testimony regarding the 2012 Charge, which would in turn

push DeWald to offer evidence or testimony—or at the very least lengthy cross

examination—to rebut the Government’s evidence. This could result in a trial within

a trial as both parties attempt to either prove or disprove that the acts underlying the

2012 Charge occurred. This would not only consume a great deal of time but would

distract the jury from the pertinent issues in this case. For those reasons, the

Government will be prohibited from introducing evidence related to the 2012

Charge.

III.   CONCLUSION
       For the foregoing reasons, DeWald’s motion in limine will be granted in part

and denied in part. An appropriate Order follows.


                                                      BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




                                          17
